HLD-005                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 17-1129
                                       ___________

                            IN RE: ELISTON F. GEORGE,
                                                Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
                            District Court of the Virgin Islands
                        (Related to D.V.I. Civ. No. 3-14-cv-00067)
                       ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 February 23, 2017
        Before: SMITH, CHIEF JUDGE, MCKEE and FUENTES, Circuit Judges

                               (Opinion filed: May 4, 2017)
                                       _________

                                         OPINION*
                                         _________

PER CURIAM

       Eliston F. George filed a petition for writ of mandamus requesting that we direct

the District Court to rule on his petition for a writ of audita querela. The District Court

has since ruled on George’s petition, and George has filed a notice of appeal. In light of

the District Court’s action, the question George presented is no longer a live controversy,




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
so we will dismiss his mandamus petition as moot. See, e.g., Lusardi v. Xerox Corp., 975

F.2d 964, 974 (3d Cir. 1992).




                                           2